Citation Nr: 0827201	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  93-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychological disorder 
manifested by breathing difficulties.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and had additional service in the Army National 
Guard from August 1984 to May 1991, and a period of active 
duty from November 17, 1990 to March 19, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Subsequently the veteran's file was 
transferred to the RO in Nashville, Tennessee.

Following a May 1993 hearing at the RO before another 
Veterans Law Judge (VLJ), the Board remanded this appeal back 
to the RO for further development of the record in February 
1995.  Following completion of the development, the appeal 
was returned to the Board and in a February 1996 decision, 
the Board denied entitlement to service connection for a 
respiratory disorder and an acquired psychiatric disorder.  
The veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a decision 
dated December 1998, the Court vacated the Board decision and 
remanded the appeal back to the Board for further 
development.  The Board remanded the appeal back to the RO in 
February 2000 and August 2003 for further development of the 
record.

In August 2007, the Board remanded the appeal back to the RO 
for further development to include a VA psychiatrist review 
of the claims file to offer an etiology opinion of the 
claimed disorders.


FINDINGS OF FACT

1.  A respiratory disorder was not present during service or 
found during a period of active duty for training, and any 
bronchitis or pneumonia that may now be present was found 
several years after service and active duty for training and 
was not caused by any incident of active service.

2.  Resolving doubt in favor of the veteran, his pre-existing 
anxiety disorder with panic attacks increased in severity 
during his military service.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by active service or active duty for training.  38 U.S.C.A. 
§§ 101, 1111, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.303 (2007).

2.  Resolving any reasonable doubt in the veteran's favor, an 
anxiety disorder with panic attacks, was aggravated as a 
result of his military service.  38 U.S.C.A. §§ 101, 1110, 
1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(b)(1) (2007).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007). ACDUTRA is 
generally full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. 3.6(c)(1) (2007).  
INACDUTRA is generally Reserve duty other than full-time 
duty.  38 C.F.R. 3.6(d) (2007).

Background

The December 1965 to December 1967 service medical records do 
not show the presence of respiratory or psychiatric 
conditions.

Service department medical reports show that the veteran 
underwent a medical examination for enlistment to the Army 
National Guard in August 1984.  A respiratory and/or 
psychiatric condition manifested by breathing difficulties 
was not found at the time of this examination.  A report of 
periodic examination in February 1989 did not show a 
respiratory disorder or psychiatric disability.  However, it 
was reported that the veteran was taking Ativan, prescribed 
by his family doctor.  There were no complaints of 
respiratory or psychiatric symptoms.  

On December 4, 1990 the veteran was referred for evaluation 
by his family doctor for renewal and supply of Ativan for 
"Globus Hysterius, choking sensation."  It was noted that, 
on occasion, he experienced a choking sensation accompanied 
by a knife-like pain in the throat.  Reportedly the veteran 
was not aware of any contributory factors to this.  He had 
been taking Ativan and Levisen for a nervous stomach for at 
least a year.  It was noted that recently, while wearing a 
gas mask, that he began to feel smothered and cracked the 
mask so he could breathe.  The initial impression was somatic 
expression of anxiety in an unaware individual, with 
questionable organicity and physical etiology.  It was noted 
that the veteran would be referred for assessment of problems 
related to deployability and medication refill.  

One mental health evaluation dated December 4, 1990, the 
psychiatrist stated that the veteran had a history of taking 
Ativan for at least a year, because a choking sensation.  It 
was stated that he continued to have discrete attacks but 
that these were much better with Ativan.  He also had episode 
of lightheadness and feared he would not get his breath back 
and die.  It was noted that he had recently removed his gas 
mask because he panicked and couldn't get his breath.  
Anxiety symptoms were reported.  The diagnosis was panic 
attacks.  His prescription for Ativan was refilled.  The 
following day, the Deputy Commander for Clinical Services 
recommended against deployment of the veteran.  It was stated 
that the veteran suffered from panic attacks, manifested by a 
choking sensation, accompanied by throat pain.  It was 
indicated that it was also possible that the veteran suffered 
from an organic anxiety syndrome manifested by panic attacks, 
i.e. choking sensation, throat pain, smothering sensation, 
periods of increased irritability and aggressive response to 
suggestions.  

A letter, dated in February 1991, notes that the veteran was 
recommended for medical evaluation in order to determine 
whether he needed a change in medication.  It was noted that 
his Reserve unit had been mobilized for participation in 
Operation Desert Shield, but the veteran had been 
nondeployable due to medication prescribed by civilian 
doctors.  Reportedly he had been put on Librax in the late 
1960's for treatment of an ulcer and that he was still using 
this medication, and that another civilian doctor had put him 
on Ativan to help him breathe.  It was noted that the Ativan 
apparently had prevented his deployment to Saudi Arabia with 
his unit.  A report of the veteran's medical treatment in 
February 1991 indicates that Librax and Ativan were 
medications similar to Valium.  In March 1991 it was stated 
that he continued to have anxiety attacks, but had been using 
Ativan infrequently.

A report from Frances M. Matthews, M.D., dated in April 1991, 
notes that the veteran had been a patient at the Carver 
Family Health Center since December 1989.  It was noted that 
he had previously been on Ativan and Levsinex and that he 
continued to take those medications while a patient at the 
Carver Family Health Center.  It was noted that he had 
recently expressed a desire to stop taking both of these 
medications.

The veteran underwent a VA compensation examination in April 
1992.  He complained of breathing difficulty and a choking 
sensation.  He said that he had trouble getting his breath 
and that the problem seemed to go away after he relaxed. His 
respiratory system was essentially negative of abnormalities.  
His lungs were clear to auscultation and percussion 
throughout with no rales or rhonchi, and there was no 
exertional dyspnea.  Chest X-rays showed no active 
respiratory disease. Pulmonary function studies were normal 
and blood gas studies were normal.  On psychiatric 
examination, he was quite slow in answering questions and 
seemed to have difficulty in understanding some of the 
questions.  He gave a history of taking Ativan for anxiety 
prescribed by his family doctor which had helped his 
breathing problems in the past.  He said that he had not been 
on Ativan for several months. The impression was anxiety with 
stress reaction resulting in some difficulty in breathing at 
times.

The veteran testified at a hearing before the Board sitting 
at the RO in May 1993. He said that all of his service 
records had not been obtained and that his Reserve unit had 
been called for active service in Saudi Arabia but that he 
could not go with his unit due to a medical disorder 
manifested by breathing difficulty.  He testified to the 
effect that he could not complete the gas mask training 
because of his breathing problems and could not be deployed 
with his unit to Saudi Arabia.

A letter from a registered nurse shows that the veteran was 
seen at the Sevier Community Clinic in April 1994 with the 
diagnoses of bronchitis and right conjunctivitis.  It was 
noted that he was treated with medication.

A report from Larry E. Davenport, M.D., dated in October 
1994, notes that the veteran had been seen in September 1994 
for anxiety.  It was noted that he was placed on Ativan for 
control of anxiety attacks.

VA medical records show that the veteran was seen in 1995 for 
breathing problems. A report of his treatment in February 
1995 shows the impression of probable anxiety attack.  No 
other acute problems were identified.

In March 1995, the RO requested additional medical records 
from the National Personnel Records Center.  In April 1995, 
the National Personnel Records Center notified the RO that 
all service medical records had previously been furnished to 
VA.

In the August 2003 remand, the Board ordered the RO to make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded a VA examination.  The Board further 
ordered that if the veteran did not report for the 
examination, an opinion nonetheless should be obtained as to 
etiology of his claimed disorders after a careful and 
thorough review of the claims file.

In an April 2005 statement, the veteran's wife advised the RO 
that she was his court appointed guardian and provided 
documentation to that effect.  She stated the veteran had 
been in a motor vehicle accident and was thus confined to a 
wheelchair and could not leave the home.  She further stated 
that as a result of his accident, he could not communicate 
effectively due to his expressive aphasia.  Thus, the veteran 
was unable to report for a VA examination.  A field 
investigation conducted by the RO in April 2005 essentially 
confirmed this information.  The veteran was involved in a 
motor vehicle accident in January 1997 and sustained a severe 
brain injury.  He was confined to a wheelchair, was tube fed, 
and required 24 hour nursing care.

Medical records from Select Specialty Hospital subsequent to 
the January 1997 motor vehicle accident noted that the 
veteran developed respiratory problems, i.e., respiratory 
compromise, which had resulted in bouts of pneumonia and need 
for breathing treatments.  Other private medical records, 
compiled during the period between 2000 and 2005 reflect that 
the veteran continued to have cognitive impairment, but that 
he was oriented to time, place and name.  He seemed to have a 
healthy mood and affect, although the medical professional 
noted that the veteran was unable to communicate.

Despite the fact that the veteran was unable to report for 
the VA examination, the RO was nonetheless required to obtain 
an opinion as to etiology of the veteran's claimed disorders.  
Such opinion was not obtained in compliance with the August 
2003 Board remand and in August 2007, the Board remanded the 
claim again to obtain an etiology opinion.

In March 2008, a VA physician reviewed the veteran's claims 
file.  It was noted that the veteran was diagnosed with panic 
attacks in December 1990.  Records indicate that he was known 
to have been treated for anxiety symptoms prior to that time.  
The veteran had taken Librax on an as needed basis since the 
1960s after being treated for an ulcer.  The physician noted 
a medical examination in August 1984, prior to the veteran 
entering the Army National Guard, noted no psychiatric 
problems.  On an examination dated February 1989 it was noted 
the veteran's family doctor had prescribed Ativan but there 
was no psychiatric problem noted and he was judged qualified 
for retention in the Army National Guard.  In December 1989, 
the veteran was under the care of Dr. Matthews and prescribed 
Ativan and Levsinex up until the time his Guard unit was 
activated.  Levsinex was taken as needed for a nervous 
stomach.  Ativan was taken mostly daily.  The veteran 
requested refills of Ativan and Levsinex at Hawley Army 
Community Hospital in December 1990.  The veteran was 
referred for a psychiatric examination that same day.  The 
evaluation indicated the veteran had been taking Ativan for 
occasional episodes characterized by "choking sensation," 
lightheadedness, fearing he would be unable to breathe, and 
fearing he would die.  It was noted the veteran had recently 
had a panic episode during gas mask training and had to 
remove his gas mask.  

The mental examination showed the veteran to have slow speech 
and much hesitation before answering, flat affect, and poor 
insight.  In March 1991, it was noted the veteran still had 
some anxiety attacks but was not using Ativan regularly.  
Later that month he was released from active duty back into 
the Army National Guard Unit.  Subsequently he was considered 
not to be deployable because he did not complete training and 
therefore could not remain in the National Guard.  

The physician noted in April 1992 the veteran was described 
as "quite slow in answering the questions" and in 1993 the 
veteran reported having attacks of breathing difficulty three 
to four times a week, no physical cause having been found to 
explain it.  In 1994, he was being prescribed Ativan twice 
daily for anxiety attacks and there were several visits noted 
to the Knoxville VA in 1995 for continuing problems with 
anxiety attacks.  There was no record of the veteran 
undergoing psychological testing.  

The VA physician stated the onset of the anxiety symptoms 
began in 1960, but it was not clear when the panic attacks 
began.  The physician opined that the evidence strongly 
suggested that it was at least as likely as not that the 
veteran's preexisting anxiety condition was aggravated by in 
service stressors resulting in persistent increase in 
intensity of anxiety symptoms and persistent decline in 
functioning.  

A.  Respiratory disorder

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that it does not 
demonstrate the presence of a respiratory disorder or a 
physical disorder manifested by breathing problems, in 
service or during a period of active duty for training.  

There is no medical evidence of a chronic respiratory 
disorder while on active duty or active duty training.  
Pulmonary function tests on an April 1992 VA examination was 
essentially negative.  A letter from a nurse noted that the 
veteran was treated for bronchitis in 1994, but none of the 
reliable evidence of record relates any bronchitis or 
pneumonia which may now be present to any incident of service 
or to a period of active duty for training.  

Moreover, the evidence of a nexus or link between service and 
the veteran's respiratory disorder is limited to his own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Absent competent medical evidence relating the veteran's 
current respiratory disorders to active service, he is not 
entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.

B.  An acquired psychiatric disorder, to include a 
psychological disorder manifested by breathing difficulties

The evidence clearly and unmistakably shows that the veteran 
was treated with prescribed medication by his family doctor 
for anxiety type symptoms (choking sensation) prior to his 
last period of service.  Service treatment records note that 
it was the veteran's family doctor who referred the veteran 
for a medication refill, shortly after his last period 
service began.  The veteran himself gave reported a history 
of attacks resulting in some difficulty in breathing at 
times. 

However, after reviewing the veteran's claims file, the March 
2008 VA physician noted that the veteran was diagnosed with 
panic attacks in December 1990 and records indicated he had 
been treated for anxiety prior to that time.  The VA 
physician stated the onset of the anxiety symptoms began in 
1960, but it was not clear when the panic attacks began.  He 
opined that the evidence strongly suggested that it was at 
least as likely as not that the veteran's preexisting anxiety 
condition was aggravated by in service stressors resulting in 
persistent increase in intensity of anxiety symptoms and 
persistent decline in functioning.

Because the evidence in this case is approximately balanced 
with regards to merits of the claim the benefit-of-the-doubt 
doctrine applies and thus the veteran's claim of entitlement 
to service connection for an anxiety disorder to include 
panic attacks is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
granting this benefit, the Board notes that, due to a work 
related motor vehicle accident in the late  1990s, some years 
after service, the veteran suffered severe head trauma, with 
resulting neurological impairment and total occupational 
incapacity.  Such impairment is not part and parcel of the 
grant of service connection for an anxiety disorder, and may 
not be considered in the evaluation thereof.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in October 2002, January 2005, and May 2007 of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until October 2006.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection for a respiratory disorder, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The appellant's service medical 
records, VA treatment records, VA examination, and private 
treatment records have been associated with the claims 
folder.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran.  See 38 C.F.R. § 
3.159 (c)(4) (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for an anxiety disorder 
with panic attacks is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


